Citation Nr: 1333212	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-36 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post remote low back injury with lumbar spondylosis and degenerative disc disease with L1 compression fracture.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date prior to May 29, 2007, for the grant of service connection for status post remote low back injury with lumbar spondylosis and degenerative disc disease with L1 compression fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted entitlement to service connection for status post remote low back injury with lumbar spondylosis and degenerative disc disease with L1 compression fracture (low back disability) and assigned an initial 10 percent evaluation, effective from May 29, 2007.  A notice of disagreement was received in October 2009, a statement of the case issued in July 2010, and a substantive appeal was received in September 2010.  In September 2012, the Veteran testified at a videoconference Board hearing.

The Board notes that, during the September 2012 Board hearing, the Veteran and his representative made reference to matters not currently on appeal: an intention to file a new claim for VA benefits for a disabilities in a child of a Vietnam veteran and an assertion of clear and unmistakable error in prior RO decisions.  The claims file does not yet reflect whether any further action may have been taken to develop or clarify these claims.  These issues are referred to the RO for any appropriate action to clarify the Veteran's intentions and follow-up on any claims filed.  

The issues of entitlement to an increased initial rating for a low back disability and consideration of a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2005 rating decision denied a request to reopen a previously denied claim of entitlement to service connection for low back disability; the Veteran filed a timely notice of disagree, but did not perfect an appeal by filing a timely substantive appeal; new and material evidence was not received within one year of that decision.  

2.  On May 29, 2007, VA received a request from the Veteran to reopen his low back compensation claim.  

3.  By rating decision in August 2009, the RO granted service connection for low back disability effective from May 29, 2007.

4.  There was no evidence which may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for low back disability added to the record between the notice of the December 2005 rating decision and the May 29, 2007, claim for that disability.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.202, 20.302, 20.1103 (2013). 

2.  The legal requirements for an effective date prior to May 29, 2007, for a grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(r) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § 510, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2007 letter properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award (the letter included notice of how VA determines effective dates for awards of benefits), and a July 2010 statement of the case (SOC) subsequently readjudicated the matter after the Veteran expressed disagreement with the assigned effective date.  See 38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to supplement the record.  It is not alleged that notice in this case was less than adequate.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

Regarding, VA's duty to assist, the Board observes that in a claim challenging the effective date of an award, the critical evidence is generally what was in the record when the award was made (and when it was received).  Generally, development of the evidentiary record is not indicated unless pertinent evidence constructively of, but not associated with, the record is identified.  The Veteran has not identified any evidence pertinent to the instant claim that is outstanding.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A December 2005 rating decision declined to reopen a previously denied claim for entitlement to service connection for a back condition on the grounds that no new and material evidence had been submitted.  The Veteran filed a January 2006 notice of disagreement with that decision, and a statement of the case was issued in May 2006.  However, the Veteran did not file a timely substantive appeal in response to the statement of the case.

In King v. Shinseki, 23 Vet. App. 464 (2010), the Court held that, although the effective date of an award based on a reopened claim is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  More recently, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The record does not reflect that new and material evidence concerning the request to reopen the claim for service connection for a low back disability was received within a year after the December 2005 denial; the Veteran has not identified any such new and material evidence in that timeframe nor otherwise suggested that new and material evidence was submitted during that time.  The Board finds that the Veteran did not submit new and material evidence within one year of the December 2005 rating decision.  Therefore, that rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The undisputed facts in this case do not present a legal basis for the award of the earlier effective date the Veteran seeks.  He did not submit new and material evidence within one year of the December rating decision that denied service connection for a  low back disability, nor perfect his appeal following the May 2006 statement of the case; thus, the rating decision became final.  In such case, an award of service connection cannot be effective prior to the receipt of a claim to reopen.  The Veteran has not alleged filing a claim to reopen prior to May 29, 2007.  See 38 C.F.R. § 3.400.

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not precede the filing of a claim seeking service connection for the disability or, if the disability were previously denied by a final decision, the award may not precede the date of the petition to reopen the prior denial.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  At the September 2012 Board hearing, it was suggested that relevant service treatment records cited in the August 2009 rating decision may not have been part of the record during earlier rating decisions.  If true, an earlier effective date may have been warranted.  See 38 C.F.R. § 3.156(c).  However, there is no indication in the claims file that any addition service records were received which were not already considered in the prior ratings.  The provisions of 38 C.F.R. § 3.156(c) are therefore not for application in this case.

The Board understands the Veteran's contention that the effective date should go back to his original claim.  However, because he did not follow through and appeal prior denials, the prior denials became final.  Under applicable laws and regulations, once a decision becomes final, should a veteran successfully reopen the claim and be awarded benefits, the effective date is the date of the request to reopen the claim.  Under the facts of this case, there is no basis for assigning an earlier effective date. 

Accordingly, the appeal seeking an effective date prior to May 29, 2007, for the grant of service connection for a low back disability must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than May 29, 2007, for the award of service connection for a low back disability is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran is seeking a rating in excess of 10 percent for his service-connected low back disability.  He was last afforded a VA spine examination in July 2009. 

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  At the September 2012 hearing, the Veteran asserted that his low back disability had worsened.  In addition, he asserted that he now has pain going down both legs, which could indicate additional disability not fully contemplated by the diagnostic code currently assigned.  Therefore, he should be afforded a new VA spine examination to determine the current severity of the low back disability.  See 38 C.F.R. §§ 3.159(c)(4), 3.327.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits but, rather, can be part of a claim for increased compensation.  At the September 2012 hearing, the Veteran testified that he stopped working due to his low back disability and is currently unemployed.  Thus, pursuant to Rice, the Board finds that a request for TDIU has been reasonably raised by the record and must be adjudicated by the RO.   

Further, the Veteran testified that he continues to receive treatment for his low back disability at a VA medical center.  However, relevant VA treatment records, dated since December 2009, have not been associated with his file.  VA is obligated to obtain and consider these records in adjudicating this appeal.  38 C.F.R. § 3.159(c)(2).  Upon remand, the RO should obtain all relevant VA treatment records from December 2009 to the present.

 Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a TDIU application form for his completion and send him appropriate VCAA notice.

2.  The RO must obtain and associate with the record copies of all relevant VA treatment records dated from December 2009 to the present.

3.  The RO should arrange for a VA spine examination to determine the current level of severity of the service-connected low back disability.  The Veteran's claims file must be made available to the examiner for review.  All necessary tests and studies should be accomplished.  All clinical findings in regard to evaluating the Veteran's low back disability in accordance with applicable rating criteria should be set forth in the report.  

Specifically, the examiner is asked to describe the following: 

(a) The range in motion in degrees of flexion of the lower spine and any additional functional loss (in degrees) due to pain, painful movement, weakened movement, repetitive movement, or fatigue.  If possible, the examiner should estimate any additional limitations to be expected during flare-ups;

(b) any associated objective neurologic abnormalities, to include whether the disability is manifested by radiculopathy (with any such a finding to be characterized as incomplete and mild, moderate, or severe or complete); and

(c) the frequency and duration of any incapacitating episodes necessitating bed rest and treatment by a physician during the previous 12 months. 
The VA examiner is also asked to express an opinion on the effect the service-connected disability has on the Veteran's employability.

4.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims, to include the request for TDIU.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


